DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 16 March 2020.  Claims 1 – 26 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11 – 13, 15, 16, 20 – 22 and 24 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann (US Patent 1,765,360 A).

In Re Claim 1, Baumann discloses A peristaltic pump assembly (Figure 10 embodiment), comprising: 
a fluid chamber comprising a fluid channel (31) configured to allow a fluid to pass therethrough (Page 3, Lines 1 – 4; Figure 5), wherein the fluid chamber comprises: 
a hard outer portion (47) comprising a bell-shaped groove on an inner surface of the hard outer portion (Page 2, Lines 113 – 114 and 116 – 118, Page 4, Lines 9 – 16; Figure 10); and 
a flexible membrane (45) attached to the hard outer portion (at 46) and extending over the inner surface of the hard outer portion (47), wherein the bell-shaped groove and the flexible membrane (45) define the fluid channel (Page 4, Lines 9 – 19; Figure 10); and 
a roller (7) coupled to the fluid chamber and configured to deform the flexible membrane (45) against the bell-shaped groove on the inner surface of the hard outer portion (47) to collapse the fluid channel (Page 1, Lines 65 – 72; Figure 10).

In Re Claim 2, Baumann discloses all the limitations of Claim 1, and Baumann further discloses that the flexible membrane (45) and the bell-shaped groove (central portion of 47) of the hard outer portion (47) are configured such that a maximum stress experienced by the flexible membrane (45) while being deformed against the bell-shaped groove (central portion of 47) is below a fatigue limit of the flexible membrane (45)(If this was not the case, the pump would fail to perform the disclosed function since the membrane would experience fatigue failure)(Page 1, Lines 65 – 72; Figure 10).

In Re Claim 9, Baumann discloses all the limitations of Claim 1, and Baumann further discloses that the flexible membrane (45) is formed to include a camber (central portion of 45 in Figure 10, also shown in Figure 8)(Page 4, Lines 9 – 16; Figures 8 and 10).

In Re Claim 11, Baumann discloses all the limitations of Claim 1, and Baumann further discloses that the hard outer portion (47) comprises an annular shape (shown in Figure 3, adjacent to label 5)(Page 4, Lines 9 – 16; Figures 3 and 10).

    PNG
    media_image1.png
    559
    814
    media_image1.png
    Greyscale

First Annotated Figure 10 of Baumann
In Re Claim 12, Baumann discloses all the limitations of Claim 1, and Baumann further discloses that the bell-shaped groove (central portion of 47) comprises a symmetrical spline (Page 4, Lines 9 – 16; First Annotated Figure 10 above).

    PNG
    media_image2.png
    734
    1139
    media_image2.png
    Greyscale

Second Annotated Figure 10 of Baumann
In Re Claim 13, Baumann discloses all the limitations of Claim 1, and Baumann further discloses that the bell-shaped groove (central portion of 47) comprises an inflection point between a concave portion of the bell-shaped groove and a convex portion of the bell-shaped groove (Page 4, Lines 9 – 16; Second Annotated Figure 10 above).

In Re Claim 15, Baumann discloses A method of assembling a peristaltic pump assembly (Page 2, Lines 15 – 20; Figure 10), comprising: 
assembling a fluid chamber (31) (Page 3, Lines 1 – 4; Figure 5), wherein assembling the fluid chamber comprises: 

attaching a flexible membrane (45) to the hard outer portion (at 46) such that the flexible membrane (45) extends over the inner surface of the hard outer portion (47), and such that the flexible membrane (45) and the bell-shaped groove of the hard outer portion (47) define a fluid channel (Page 4, Lines 9 – 19; Figure 10); and 
coupling a roller assembly (7, 8, 9) comprising a roller (7) to the fluid chamber such that the roller (7) is configured to pass over the flexible membrane (45) to deform the flexible membrane (45) against the bell-shaped groove of the hard outer portion (47)(Page 1, Lines 65 – 72; Figure 10).

In Re Claim 16, Baumann discloses all the limitations of Claim 1, and Baumann further discloses that the flexible membrane (45) and the bell-shaped groove (central portion of 47) of the hard outer portion (47) are configured such that a maximum stress experienced by the flexible membrane (45) while being deformed against the bell-shaped groove (central portion of 47) is below a fatigue limit of the flexible membrane (45) (If this was not the case, the pump would fail to perform the disclosed function since the membrane would experience fatigue failure)(Page 1, Lines 65 – 72; Figure 10).

In Re Claim 20, Baumann discloses all the limitations of Claim 15, and Baumann further discloses forming the flexible membrane (45) to include a camber (central 

In Re Claim 21, Baumann discloses all the limitations of Claim 15, and Baumann further discloses that the bell-shaped groove (central portion of 47) comprises a symmetrical spline (Page 4, Lines 9 – 16; First Annotated Figure 10 above).

In Re Claim 22, Baumann discloses all the limitations of Claim 15, and Baumann further discloses that the bell-shaped groove (central portion of 47) comprises an inflection point between a concave portion of the bell-shaped groove and a convex portion of the bell-shaped groove (Page 4, Lines 9 – 16; Second Annotated Figure 10 above).

In Re Claim 24, Baumann discloses A peristaltic pump assembly (Figure 10 embodiment), comprising: an annular fluid chamber comprising: 
a hard ring (47) comprising a concave groove on an inner surface of the hard ring (Page 4, Lines 9 – 16; Figure 10); and 
a membrane (45) attached to the hard ring (47) and extending over the inner surface of the hard ring (47) to form a fluid channel comprising a curved cross-section (Page 4, Lines 9 – 19; Figure 10); and 
a roller assembly (7, 8, 9) coupled to the annular fluid chamber comprising a roller (7) configured to deform the membrane (45) against the concave groove on the 

In Re Claim 25, Baumann discloses all the limitations of Claim 1, and Baumann further discloses that the membrane (45) and the concave groove (central portion of 47) of the hard ring (47) are configured such that a maximum stress experienced by the membrane (45) while being deformed against the concave groove (central portion of 47) is below a fatigue limit of the membrane (45) (If this was not the case, the pump would fail to perform the disclosed function since the membrane would experience fatigue failure)(Page 1, Lines 65 – 72; Figure 10).

In Re Claim 26, Baumann discloses all the limitations of Claim 24, and Baumann further discloses that at least a portion (middle of 47) of the concave groove comprises a circular arc (MPEP 2125 states that the drawings must be evaluated for what they reasonably disclose and suggest to one having ordinary skill in the art)(Page 4, Lines 9 – 16; Figure 10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US Patent 1,765,360 A) in view of Marsh (PG Pub US 20180258923 A1).
In Re Claims 3 and 4, Baumann discloses all the limitations of Claim 1, however, Baumann is silent with regards to the thickness of the flexible membrane.
Nevertheless, Marsh discloses membrane thickness as a variable that affects the resulting deformation, and therefore establishes membrane thickness as a result effective variable (paragraph [0068]).  Marsh also discloses a specific value of 5 um (microns) for the thickness of the membrane (paragraph [0068]).  Although the specific claimed range of 25 um to 150 um and specific claimed value of 50 um has not been disclosed, the specific claimed value and range would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim .


Claims 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US Patent 1,765,360 A) in view of Takahashi (US Patent 6,872,059 B2).

    PNG
    media_image3.png
    720
    702
    media_image3.png
    Greyscale

Annotated excerpt of Figure 13 of Baumann
In Re Claim 5, Baumann discloses all the limitations of Claim 1, and Baumann further discloses a fillet radius (Annotated excerpt of Figure 13 above) of roller (7), however, Baumann is silent with regards to the relative dimensions between the fillet radius of the roller and radius of the bell shaped groove.
Nevertheless, Takahashi discloses a flexible membrane (100) and a bell-shaped groove (211) and a roller (5) which comprises a fillet radius (“r”) that is less than a radius (“R”) of the bell-shaped groove (211)(Column 14, Line 66 – Column 5, Line 19; Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the roller of Baumann such that it has a fillet radius that is less than a radius of the bell-shaped groove as taught by Takahashi in order to substantially and completely close off the fluid channel so that the discharge rate can be made precise (Column 5, Lines 12 – 42 of Takahashi).  

In Re Claim 6, Baumann and Takahashi disclose all the limitations of Claim 5, although Baumann does not disclose that the thickness of the membrane is less than the fillet radius, Takahashi discloses that the thickness of the flexible membrane (100; “T”) is less than the fillet radius (“r”)(“r” = 0.8 mm, “T” = 0.25 mm)(Column 14, Line 66 – Column 15, Lines 16-19; Figure 3).

In Re Claim 17, Baumann discloses all the limitations of Claim 15, and Baumann further discloses forming a roller fillet comprising a fillet radius (Annotated excerpt of 
Nevertheless, Takahashi discloses a flexible membrane (100) and a bell-shaped groove (211) and a roller (5) which comprises a fillet radius (“r”) that is less than a radius (“R”) of the bell-shaped groove (211)(Column 14, Line 66 – Column 5, Line 19; Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the roller of Baumann such that it has a fillet radius that is less than a radius of the bell-shaped groove as taught by Takahashi in order to substantially and completely close off the fluid channel so that the discharge rate can be made precise (Column 5, Lines 12 – 42 of Takahashi).  


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US Patent 1,765,360 A) in view of Bhushan (PG Pub US 20190338230 A1).

In Re Claim 7, Baumann discloses all the limitations of Claim 1, however, Baumann does not disclose that the membrane is attached via an adhesive.
Nevertheless, Bhushan discloses that the flexible membrane (44) is attached to the hard outer portion (top plate 42 / bottom plate 46) by an adhesive (paragraphs [0106], [0193]; Figure 1C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to attach the flexible membrane of KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, rationale E).

In Re Claim 18, Baumann discloses all the limitations of Claim 15, however, Baumann does not disclose that the membrane is attached via an adhesive.
Nevertheless, Bhushan discloses that attaching the flexible membrane (44) to the hard outer portion (top plate 42 / bottom plate 46) comprises attaching the flexible membrane (44) to the hard outer portion (top plate 42 / bottom plate 46) using an adhesive (paragraphs [0106], [0193]; Figure 1C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to attach the flexible membrane of Baumann to the hard outer portion using an adhesive as taught by Bhushan because it is a matter of choosing from two identified solutions of securing the flexible membrane: one being a clamp in Baumann, the other being adhesive in Bhushan; and choosing KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, rationale E).


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US Patent 1,765,360 A) in view of Haupt (PG Pub US 20150050172 A1).

In Re Claim 8, Baumann discloses all the limitations of Claim 1, however, Baumann does not disclose that the membrane is attached via laser welding.
Nevertheless, Haupt discloses that the flexible membrane (10) is attached to the hard outer portion (20) by a laser weld (paragraphs [0042], [0068] – [0071]; Figure 1A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to attach the flexible membrane of Baumann to the hard outer portion by a laser weld as taught by Haupt because it is a matter of choosing from two identified solutions of securing the flexible membrane: one being a clamp in Baumann, the other being a laser weld in Haupt; and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, rationale E).

In Re Claim 19, Baumann discloses all the limitations of Claim 15, however, Baumann does not disclose attaching the membrane via laser welding.
Nevertheless, Haupt discloses attaching the flexible membrane (10) to the hard outer portion (20) by using a laser weld (paragraphs [0042], [0068] – [0071]; Figure 1A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to attach the flexible membrane of Baumann to the hard outer portion by using a laser weld as taught by Haupt because it is a matter of choosing from two identified solutions of securing the flexible membrane: one being a clamp in Baumann, the other being a laser weld in Haupt; and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art -  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US Patent 1,765,360 A) in view of Richardson (PG Pub US 20120020822 A1).
In Re Claim 10, Baumann discloses all the limitations of Claim 1, although Baumann discloses that the membrane is made of rubber, it does not explicitly disclose that it is made of silicone rubber.
Nevertheless, Richardson discloses a flexible membrane (200) that is made of silicone rubber (paragraph [0021]; Figures 1A, 1B, 3A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the flexible membrane of Baumann from silicone rubber as taught by Richardson since has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US Patent 1,765,360 A) in view of Nagel (PG Pub US 20120189476 A1).

In Re Claim 14, Baumann discloses all the limitations of Claim 1, however, Baumann does not disclose a coating over the membrane.
Nevertheless, Nagel discloses that the flexible membrane (1.2) further includes a coating positioned over an outer surface of the flexible membrane (1.2), wherein a coefficient of friction of the coating is less than a coefficient of friction of the outer surface of the flexible membrane (paragraph [0014]; Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the flexible membrane of Baumann to have a coating with a coefficient of friction that is less than the coefficient of friction of the membrane as taught by Nagel for the purpose of reducing dynamic friction between the roller and the flexible membrane, allowing for a longer service-life (paragraph [0014] of Nagel).

In Re Claim 23, Baumann discloses all the limitations of Claim 15, however, Baumann does not disclose a coating over the membrane.
Nevertheless, Nagel discloses that the flexible membrane (1.2) further includes a coating positioned over an outer surface of the flexible membrane (1.2), wherein a coefficient of friction of the coating is less than a coefficient of friction of the outer surface of the flexible membrane (paragraph [0014]; Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the flexible membrane of Baumann to have a coating with a coefficient of friction that is less than the coefficient of friction of the membrane as taught by Nagel for the purpose of reducing dynamic friction 




Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Wilberfors (PG Pub US 20130291647 A1) defines fatigue limit as the maximum stress to which component can be subjected infinite number of times repetitively without cracks occurring in it (paragraph [0020]).  Miyazaki (US Patent 9,140,252 B2) discloses a flexible membrane (90) and a bell-shaped groove (16c) and a membrane deforming surface (44d) which comprises a fillet radius that is less than a radius of the bell-shaped groove (44d is concentric with 16c, therefore the radius of 44d must be less than the radius of 16c)(Column 8, Lines 53 – 60; Figures 5A, 7).  Edwards (US Patent 8,162,633 B2) discloses in Column 1, Lines 24 – 31 that in order for the roller to close off the tubing, the mating ramp is arcuate in shape and generally has a radius of curvature that equals the sum of the radius of the circular roller path plus the thickness of the tube as it is squeezed between the ramp and one of the rollers.  Cusumano (US Patent 5,731,523 A) discloses a membrane (40, Figure 3) configured such that a maximum stress experienced by the membrane (40) while being deformed is below a fatigue limit of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746